194 N.W.2d 592 (1972)
JOHNSON BROTHERS WHOLESALE LIQUOR COMPANY, Appellant,
v.
OTTO'S LIQUOR, INC., et al., Defendants, Lillian Otto, Respondent.
No. 43180.
Supreme Court of Minnesota.
February 11, 1972.
Shanedling, Phillips, Gross & Aaron, Minneapolis, for appellant.
Lillian Otto, pro se.
Heard before KNUTSON, C. J., and OTIS, PETERSON, TODD, and MASON, JJ.

OPINION
PER CURIAM.
Defendant-respondent, Mrs. Lillian Otto, is the wife of Mr. Al Otto who for many years operated as a corporate entity defendant Otto's Liquor, Inc. Upon Mr. Otto's death, plaintiff-appellant, a wholesale dealer in liquor, through one of its officers inquired whether Mrs. Otto was to continue the business or sell it. Mrs. Otto, then the president of the corporate entity, indicated an intention to continue operating the business. Plaintiff then requested of her "a guaranty of the corporation." A purported form of guaranty was submitted to her; she signed the document in a space in the upper right-hand corner of the document reserved to identify the customer. Credit was extended to the corporation and this suit for the unpaid balance resulted.
The trial court concluded that the request for "a guaranty of the corporation" was not a request for the personal guaranty of Mrs. Otto and dismissed the action as to her.
There is insufficient evidence to support the trial court's conclusion as no purpose would be served by a corporation guaranteeing its own debts. Accordingly, the judgment of dismissal is set aside and the case remanded for a new trial on all issues.
Reversed and remanded.